Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 7, 13, 25 and 27 are objected to because of the following informalities: 
Claim 1, line 10, “a magnitude” should correctly be “the magnitude”, see line 8.

Claim 7, “range” should correctly be “selected mode/operational range”, see specification.

Claim 13, line 24, “a magnitude” should correctly be “the magnitude”, see line 23.

Claim 25, line 8, “a magnitude” should correctly be “the magnitude”, see line 7.

Claim 27, line 3, “CLAIM 1” should correctly be “CLAIM 13”, which is a method claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 13, 14, 17, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (JP2017009423, see IDS filed) hereinafter called MASUDA.
Regarding claims 1, 13 and 25, MASUDA (Fig. 1) discloses a circuit comprising: a controller (6) operative to: 5select a gain setting amongst multiple gain settings (11);  apply the selected gain setting to an amplifier (7), the amplifier operative to receive a sample voltage produced by a resistive path (3), the sample voltage indicative of a magnitude of current through a motor winding (M/1); and10 monitor a magnitude of the current (3) through the motor winding (M/1) based on an output of the amplifier (7). Regarding claim 25, which is considered an intended use of the invention, wherein MASUDA’s circuit can be used in in a computer processor.
Regarding claims 2 and 14, wherein the claimed subject matter is inherently seen in para. [0012];
Regarding claims 5 and 17, wherein motor winding (M) and resistor (3) are connected in series.

Claim(s) 1, 2, 5, 13, 14, 17, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al (20170288622) hereinafter called TAN.
Regarding claims 1, 13 and 25, TAN (Fig. 2) discloses a circuit comprising: a controller (156) operative to: 5select a gain setting amongst multiple gain settings (190);  apply the selected gain setting to an amplifier (80), the amplifier operative to receive a sample voltage produced by a resistive path (185), the sample voltage indicative of a magnitude of current through a motor winding (M/180); and10 monitor a magnitude of the current (185) through the motor winding (M/180) based on an output of the amplifier (80). Regarding claim 25, which is considered an intended use of the invention, wherein MASUDA’s circuit can be used in in a computer processor.
Regarding claims 2 and 14, wherein the claimed subject matter is inherently seen in the operation of Fig. 2, see specification.
Regarding claims 5 and 17, wherein motor winding (M/180) and resistor (185) are connected in series.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 18, 22, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAN in view Khosravi et al. (10,819,257) hereinafter called KHOSRAVI.
Regarding claims 6, 10, 18 and 22, TAN discloses claimed invention except having current sensing and control associated with each of multiple motor winding(s). KHOSRAVI (Fig. 1) teaches current sensing and control associated with each of multiple motor windings. TAN and KHOSRAVI are analogous art because they are from the same field of endeavor, namely motor supply current. Accordingly, it would have been obvious in view of the reference, taken as a whole, to have modified the circuit of TAN to have included current sensing and control associated with each of multiple motor winding, as KHOSRAVI has disclosed their use in a similar context.
Regarding claims 26 and 27, this is design engineering since it is a normal construction of circuit elements are formed on a substrate with connecting wires between elements.

Allowable Subject Matter
Claims 3, 4, 7-9, 11, 12, 15, 16, 19-21, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 15, the prior art lacks the controller is further operative to control a magnitude of the current through the motor winding via control input received from a user operating a tool including the motor winding.  
Regarding claims 4 and 16, the prior art lacks the controller is further operative to: i) receive a current limit value indicating a maximum amount of current in which to drive the motor winding, and ii) select the gain setting of the amplifier depending on the current limit 25value.  
selected mode/operational range in which the current through the motor winding is selectable via a respective user.  
Regarding claims 8 and 20, the prior art lacksthe prior ar t lacks  the controller is operable to increase a gain of the amplifier in response to detecting a decreased operational range of selectively controlling the current through the motor winding; and wherein the controller is operable to decrease a gain of the amplifier in response to detecting an increased operational range of selectively controlling the 15current through the motor winding.  
Regarding claims 9 and 21, the prior art lacksthe prior ar t lacks  the controller is further operative to decrease a magnitude of the selected gain of the amplifier in response to detecting an increase in the magnitude of the current through the motor winding; and 20wherein the controller is further operative to increase the magnitude of the selected gain of the amplifier in response to detecting a decrease in the magnitude of the current through the motor winding.  
5Regarding claims 11 and 23, the prior art lacksthe prior ar t lacks  the amplifier is a first amplifier coupled to receive the sample voltage from the first resistive path; and wherein the controller is further operative to: i) apply a first gain to the first amplifier and a second gain to a second amplifier coupled to receive the sample voltage from the resistive 10path, and ii) select between an output of the first amplifier and an output of the second amplifier to determine the magnitude of the current.  
Regarding claims 12 and 24, the prior art lacksthe prior ar t lacks  the controller is further operative to apply 15hysteresis between a first gain applied to the amplifier and a second gain .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843